DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2019/038882, filed on 10/02/2019, which is entitled to and claims the benefit of priority of JP Patent App. Nos. 2018-187968, filed 10/03/2018, 2019-016036, filed 01/31/2019, and 2019-117543, filed 06/25/2019. The preliminary amendment filed on 09/09/2022 is entered and acknowledged by the Examiner. 
3.	Applicant’s election of Group III, claims 16-23 without traverse in the reply filed on 09/09/2022 is acknowledged. Applicant elects Species ii) formula (6) which claims 16-17, 23 readable on the elected species.  
4.	Claims 1-23 are pending. Claims 16-17, 23 are under examination on the merits. Claims 1-15, 18-22 are withdrawn to a non-elected invention from further consideration.   


Information Disclosure Statement
5.	The information disclosure statements submitted on 03/19/2021,05/17/2021,03/31/2022, and 03/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Priority

6.	Receipt is acknowledged of papers submitted on 03/19/2021 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

7.	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  Correction is required. See MPEP § 608.01(b).

Claim Objections
8.	Claim 23 is objected to because of the following informalities: It is suggested that “or comprises an alloy" in line 3, be deleted and "or an alloy" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 16-17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (JP2015-122247 A, machine translation, hereinafter “’247”) in view of Helling et al. (US Pat. No. 5,731,138, hereinafter, “138”). 
	
	Regarding claim 16: ’247 teaches an electronic device (Page 39/74, [0101], Fig. 9) comprising a resin layer and a metallic conductive layer, wherein the electronic device comprises an intermediate layer between the resin layer and the metallic conductive layer (Page 39/74, [0102], Fig. 9; Page 50/74, [0166]), the intermediate layer comprising a compound having a structure such as compound 49 (Page 31/74) in Example 67, represented by the following general formula (1). ‘247 does not expressly teach a compound having a structure of the general formula (6) as set forth. 
 
    PNG
    media_image1.png
    145
    523
    media_image1.png
    Greyscale

               However, ‘138 teaches a color photographic material comprising a structure of the general formula (6) such as a magenta coupler compounds of the formula III (Col. 17, lines 8-30) including the formulae (IIIa) to (IIIg) (Col. 17, lines 40-65 to Col. 18, lines 1-30) with benefit of providing to produce different partial color images (Col. 16, lines 26-33).             
In an analogous art of the electronic device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the intermediate layer comprising a compound by ‘247 as to include a
compound having a structure of the general formula (6) as set forth as taught by ‘138, and would have been motivated to do so with reasonable expectation that this would result in providing to produce different partial color images (Col. 16, lines 26-33).             

	Regarding claim 17: ’247 teaches the electronic device (Page 39/74, [0101], Fig. 9), wherein the resin comprises any of a polyimide resin, an acrylic resin, a cellulose ester resin, a polycarbonate resin, a cycloolefin resin, a phenol resin, an epoxy resin, a polyphenylene ether resin, a polyester resin, or a melamine resin (Page 13/4, [0036]). 

	Regarding claim 23: ’247 teaches the electronic device, wherein the metallic conductive layer comprises any of Ag, Cu, Al, Mo, W, or Ti, or an alloy of any of Ag, Cu, Al, Mo, W, or Ti (Page 12/74, [032]). 
Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/17/2022